


Exhibit 10.2
[calixlogosmalla05.jpg]
CALIX, INC.


Non-Employee Director Equity Compensation Policy, as amended October 18, 2011,
July 25, 2012 and April 22, 2014


1.    General. This Non-Employee Director Equity Compensation Policy (the
“Policy”) is adopted by the Board of Directors (the “Board”) in accordance with
Section 12.1 of the Calix, Inc. 2010 Equity Incentive Award Plan (as amended
from time to time, the “Plan”). Capitalized but undefined terms used herein
shall have the meanings provided for in the Plan.
2.    Board Authority. Pursuant to Section 12.1 of the Plan, the Board is
responsible for adopting a written policy for the grant of Awards under the Plan
to Non-Employee Directors, which policy is to specify, with respect to any such
Awards, the type of Award(s) to be granted Non-Employee Directors, the number of
shares of Common Stock to be subject to Non-Employee Director Awards, the
conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Board determines
in its discretion.
3.    Initial RSU Grant to Non-Employee Directors. Each person who is initially
elected to the Board as a Non-Employee Director shall be granted, automatically
and without necessity of any action by the Board or any committee thereof, on
the date of such initial election Restricted Stock Units equal to the result of
dividing (i) $200,000 by (ii) the per share closing price of the Company’s
common stock on the date such person commences service as a Non-Employee
Director, rounded down to the nearest whole share (subject to adjustment as
provided in Section 14.2 of the Plan) (“Initial Director RSUs”). Members of the
Board who are employees of the Company and who subsequently terminate employment
with the Company and remain members of the Board shall not receive Initial
Director RSUs.
4.    Subsequent RSU Grants to Non-Employee Directors. Each person who is a
Non-Employee Director immediately following an annual meeting of stockholders
(provided that, on such date, he or she shall have served on the Board for at
least six months prior to the date of such annual meeting) shall be granted,
automatically and without necessity of any action by the Board or any committee
thereof, on the date of such annual meeting Restricted Stock Units equal to the
result of dividing (i) $120,000 by (ii) the per share closing price of the
Company’s common stock on the date of such annual meeting of stockholders,
rounded down to the nearest whole share (subject to adjustment as provided in
Section 14.2 of the Plan) (“Annual Director RSUs”). Members of the Board who are
employees of the Company and who subsequently terminate employment with the
Company and remain on the Board, to the extent that they are otherwise eligible,
shall receive, after termination of employment with the Company, Annual Director
RSUs under this Section 4.





SV\851479.3

--------------------------------------------------------------------------------




5.    Terms of Restricted Stock Units Granted to Non-Employee Directors. The
Initial Director RSUs shall vest with respect to 1/3 of the Restricted Stock
Units on each anniversary of the date of grant such that 100% of the Initial
Director RSUs shall be fully vested on the third anniversary of the date of
grant. The Annual Director RSUs shall vest with respect to 100% of the
Restricted Stock Units on the day immediately preceding the date of the annual
meeting of stockholders that occurs in the year following the year of grant. The
shares of Common Stock subject to Restricted Stock Units granted to Non-Employee
Directors shall be issued to such Non-Employee Directors on the 30th day
following the date the Restricted Stock Units vest. The Restricted Stock Unit
agreement evidencing each grant of Initial Director RSUs and Annual Director
RSUs shall contain such other terms, provisions and conditions not inconsistent
with the Plan as may be determined by the Administrator in its sole discretion.
6.    Effect of Acquisition. Upon a Change in Control of the Company, all Awards
and all other stock options, restricted stock units and other equity awards with
respect to the Common Stock that are held by a Non-Employee Director shall
become fully vested and/or exercisable.
7.    Effect of Other Plan Provisions. The other provisions of the Plan shall
apply to the Awards granted automatically pursuant to this Policy, except to the
extent such other provisions are inconsistent with this Policy.
8.    Incorporation of the Plan. All applicable terms of the Plan apply to this
Policy as if fully set forth herein, and all grants of Awards hereby are subject
in all respect to the terms of such Plan.
9.    Written Grant Agreement. The grant of any Award under this Policy shall be
made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Board and duly executed by an executive officer of
the Company.
10.    Policy Subject to Amendment, Modification and Termination. This Policy
may be amended, modified or terminated by the Board in the future at its sole
discretion. No Non-Employee Director shall have any rights hereunder unless and
until an Award is actually granted. Without limiting the generality of the
foregoing, the Board hereby expressly reserves the authority to terminate this
Policy during any year up and until the election of directors at a given annual
meeting of stockholders.
11.    Effectiveness. This Policy, as amended and restated herein, shall become
effective as of April 22, 2014.





SV\851479.3